DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka (JP 2009-161900) in view of Uehara et al. (US 7,850,821) and Goulet et al. (US 6,461,476).
Regarding Claim 1, Yoshioka teaches a three-paly toilet paper (Paragraph 0008) where the basis weight of each ply is 11 to 22 gsm (Paragraph 0008), which overlaps the claimed range of 14.9 to 16.2 gsm. Yoshioka teaches each ply can range from 60 to 200 microns (Paragraph 0008), which means the total thickness for the toilet paper is 180 to 600 microns. This overlaps the claimed range of 297 to 435 microns. 
Yoshioka does not specifically teach the dry tensile strength in a longitudinal (machine) direction. 
Uehara teaches toilet paper (Col 1, Lines 5-10) where dry tensile strength in the longitudinal (machine) direction is 200 to 500 cN/ 25mm (Column 7, Lines 20-25; Claim 10 of Uehara). This overlaps the claimed range of 451 to 1001 cN/ 25mm. Uehara teaches this 
Yosihoka and Uehara do not teach the ratio of wet tensile strength/dry tensile strength along the horizontal (cross) direction. 
Goulet teaches making tissue paper (Abstract), where the ratio of wet/dry tensile strength in the CD of 0.50 of greater. (Column 1, Lines 55-65). This overlaps the claimed range of 0.09 or more. Goulet teaches this ratio ensures the paper has better durability when wet and also low stiffness and handfeel when the paper is dry (Column 1; Lines 30-40). Thus, it would have been obvious to one with ordinary skill in the art to use the claimed ratio taught by Goulet to the toilet paper of Yoshioka and Uehara for the improved physical properties.

Claim 2 is rejected under 35 U.S.C. 103 for being unpatentable over Yoshioka, Uehara and Goulet as applied in Claim 1, in further view of Murata (JP 2015-126771)
Regarding Claim 2, Yoshioka, Uehara and Goulet do not specifically teach the water absorption rate is less than 2.6 seconds.
Murata teaches toilet paper (Paragraph 0001), where the water absorption rate is 2 seconds or less. (Paragraph 0036). This overlaps the claimed range of less than 2.6 seconds. Murata teaches this ensures the toilet paper can be used to wipe up water and have proper water absorption without deterioration. (Paragraph 0036). Thus, it would have been obvious to one with ordinary skill in the art to set the water absorption rate of the toilet paper of Yoshioka to the claimed range to ensure proper water absorption of the resulting toilet paper.
Claim 3 is rejected under 35 U.S.C. 103 for being unpatentable over Yoshioka, Uehara and Goulet as applied in Claim 1, in further view of Hirasawa (US 2013/0323453).
Regarding Claim 3, Yoshioka, Uehara and Goulet do not specifically teach the water disintegration is 36 seconds or less. 
Hirasawa teaches multi-ply toilet paper (Abstract; Paragraph 0028), where the water disintegration is 80 seconds or less or 35 seconds or less. (Paragraph 0221). This overlaps the claimed range of 36 seconds or less. Hirasawa teaches this ranges ensure the toilet paper will not block the drainpipes when flushed down a toilet. (Paragraph 0221). Thus, it would have been obvious to one with ordinary skill in the art to ensure the toilet paper of Yoshioka, Uehara and Goulet have the claimed water disintegration. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael Zhang/Primary Examiner, Art Unit 1781